Gtlchrist, J.
By chapter 191, section 1, Revised Statutes, it is provided that costs shall follow the event of every action or petition, unless otherwise directed by law or by the court. This seems to settle that the towns of Ossipee and Effingham, who have been made parties by *461the petitioners to a suit in court, shall be entitled to costs as the prevailing parties.
The fees of the witnesses who attended before the commissioners are the same as if they attended before justices. The practice has always been so to limit them. There is no ground upon which the county can be charged, the road not having been laid out. Revised Statutes, ch. 52, sees. 9, 10.

Judgment for the defendants for costs.